AO 106 (Rev. 04/10) Application for a Search Warrant . : : F | LED

 

UNITED STATES DISTRICT COURT MAR 08 2g
~ for the cs
Western District of North Carolina US DR COURT

In.the Matter of the Search of

(Briefly describe the property to.be searched
or identify the person by name and address)

Case No. \! A-MYy 22 - Loan -C_
Tumblr account for the screen/user names contained in ,
Attachment A at premises owned, controlled or operated

by Tumblr, Inc., 770 Broadway, New York, NY 10003
APPLICATION FOR A SEARCH WARRANT

Se ae Nee Se Ne Ne”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Tumblr, Inc., 770 Broadway, New York, NY 10003.:See Attachment A to Affidavit

 

located in the Southern District of | New York , there is now concealed (identify the

person or describe the property.to be seized):

See Attachment B to Affidavit.

~ The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mM evidence of a crime;
wm contraband, fruits of crime, or other items illegally possessed;
C1. property designed for use, intended for use, or used in committing a crime;
0 a person to be arrested ot a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

Title 18 USC 2252 and 2252A Production, distribution, and possession of child pornography

The application is based on these facts:
See attached affidavit

mM Continued on the attached sheet.

‘© Delayed notice of ___ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the Lil,

Applicant’s signature

 

TFO Roger Williams

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 3/5/2019 | FA (2°

—

Judge’s signature
City and state: Asheville, North Carolina W.Carleton Metcalf, U. S. lWagistrate Judge
, Printed name arfl title

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 1 of 27

 

 
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

L, Roger L. Williams a Task Force Officer (TFO) with Homeland Security Investigations
(HSD, being duly sworn, depose and state as follows:
PRELIMINARY BACKGROUND INFORMATION
l. I am employed as a Detective with the Chetokee County Sheriff's Office,
Cherokee County, North Carolina. I am assigned as a TFO with Homeland Security |
Investigations (“HSI”), a division of Immigration and Customs Enforcement, Hendersonville
North Carolina, assigned to the Special Agent in Charge (“SAC”) Charlotte, North Carolina. I
have been employed as a law enforcement officer for over 37 years. I have been assigned as a
full time TFO with the Hendersonville Resident Agent in Charge (“RAC”) by HSI since April
2018. As a TFO with HSI, I have investigated federal criminal violations related to high
' technology or cybercrime, child exploitation, and child pornography. I have gained experience
through training at the Federal Law Enforcement Training Center (“F.L.E.T.C.”) and
. everyday work relating to conducting these types of investigations. I have received training in |
the area of child pornography and child exploitation, and have had the opportunity to observe

and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all

forms of media including computer media. I am a member of the North Carolina Internet Crimes .

Against Children (“North Carolina ICAC”) Taskforce and am currently assigned to conduct child

exploitation investigations for the RAC Hendersonville, North Carolina. Moreover, I am a
federal task force officer who is engaged in enforcing the criminal laws, including 18 U.S.C. §§

2252 and 2252A, and I am authorized by law to request a search warrant.

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 2 of 27

 
2. This affidavit is submitted in support of an application for a search warrant for
information associated with certain accounts, described in the following paragraphs and in
Attachment A, that are stored.at premises owned, maintained, controlled, or operated by Tumblr,
Inc. (“Tumblr or “Tumblr.com”), a company headquartered at 770 Broadway, New York, NY
10003. This affidavit is made in support of an application for a search warrant under 18 U.S.C.
§§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Tumblr to disclose to the government
copies of records and other information (including the content of communications), as further
described in Section I of Attachment B, pertaining to the subscriber or customer associated with
those accounts. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described in
Section II of Attachment B.

3. The statements in this affidavit are based in part on information provided by
- members of the North Carolina Internet Crimes Against Children (ICAC) Taskforce and on my
investigation of this matter. Since this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me conceming this
investigation. I have set forth only the facts that I believe are necessary to establish probable
cause to believe that contraband and evidence, fruits, and instrumentalities of violations of 18
U.S.C. §§ 2252A(a)(2)(A) and (b)(1), Receipt, Transportation, and Distribution of Child
Pornography; and 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2), Possession and Access, or Attempted |
Access, with Intent to View Child Pornography are likely contained within the accounts
associated with Tumblr screen/user names: “justsodamnsexy420” and

“stickymakerdonkeyartisan” stored at premises owned, maintained, controlled, or operated by

2.

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 3 of 27

 
Tumblr. I therefore request a warrant issue for the search of the accounts described in
Attachment A for evidence of these crimes, as described in Attachment B.
STATUTORY AUTHORITY

4, As noted above, this investigation concerns alleged violations of the following:

a, 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1) prohibits a person from
knowingly receiving, distributing or conspiring to receive or distribute, or attempting to
do so, any child pornography or any material that contains child pornography, as, defined
in 18 U.S.C. § 2256(8), that has been mailed, or using any means or facility of interstate
or foreign commerce shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer; and

b. 18 U.S.C. §§ 2252.A(a)(5)(B) and (b)(2) prohibits a person from
knowingly possessing or knowingly accessing with intent to view, or attempting to do so,
any material that contains an image of child pornography, as defined in 18 U.S.C. § |
2256(8), that has been mailed, or shipped or transported using any means or facility of
interstate or foreign commerce or in or affecting interstate or foreign commerce by any
means, including by computer, or that was produced using materials that have been .
mailed or shipped or transported in or affecting interstate or foreign commerce by any
meanis, including by computer.

| DEFINITIONS

5. The following definitions apply to this Affidavit and Attachment B:

a. “Blog” a website that contains online personal reflections, comments, and

often hyperlinks, videos, and photographs provided by the writer.

3

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 4 of 27

 
b. “Cybertip” The National Center for Missing and Exploited Children
(NCMEC) is the nation’s centralized reporting system for the online exploitation of
children. Information reported to NCMEC concerning child exploitation is then
forwarded to the appropriate ICAC Task Force Commander and then forwarded to the
appropriate agency for investigation in the form of a cybertip.

C. “Chat,” as used herein, refers to any kind of text communication. over the
Internet that is transmitted in real-time from sender to receiver. Chat messages are
generally short in order to enable other participants to respond quickly and in a format
that resembles an oral conversation. This feature distinguishes chatting from other text-

-based online communications such as Internet forums and email.

d. “Child erotica,” as used herein, means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not necessarily obscene
or do not necessarily depict minors in sexually explicit poses or positions.

e. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual
depiction of sexually explicit conduct where (a) the production of the visual depiction
involved the use of a mninot engaged in sexually explicit conduct, (b) the visual depiction
is a digital image, computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the —
visual depiction has been created, adapted, or modified to appear that an identifiable

minor is engaged in sexually explicit conduct.

f. “Cloud-based storage service,” as used herein, refers to a publicly

accessible, online storage provider that collectors of child pornography can use to store -

4

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 5 of 27

 
and trade child pornography in larger volumes. Users of such a service can share links
and associated passwords to their stored files with other traders of child pornography in
order to grant access to their collections. Such services allow individuals to. easily access
these files through a wide variety of electronic devices such as desktop and laptop
computers, mobile phones, and tablets, anywhere and at any time. An individual with the
password to a file stored on a cloud-based service does not need to be a user of the
service to access the file: Access is free and readily available to. anyone who has an
' Internet connection.

 g. “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly
related to or operating in conjunction with such device” and includes smartphones, and

i

mobile phones and devices. See 18 USC. § 1030(e)(1).

hh “Computer hardware,” as used herein, consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit
electronic, magnetic, or similar computer impulses or data. Computer hardware includes
any data-processing devices (including central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,
and other memory storage devices); peripheral input/output devices (including keyboards,
printers, video display monitors, and related communications devices such as cables and
connections); as well as any devices, mechanisms, or parts that can be used to restrict

access to computer hardware (including physical keys and locks).

5 .

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 6 of 27

 
I. “Computer software,” as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they work.
Computer software is stored in electronic, magnetic, or other digital form. It commonly
includes programs to run operating systems, applications, and utilities.

j. “Computer passwords ahd data security devices,” as used herein, consist
of information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or
other programming code. A password (a string of alpha-numeric characters) usually
operates what might be termed a digital key to “unlock” particular data security devices.
Data security hardware may include encryption devices, chips, and circuit boards. Data
security software of digital code may include programming code that creates “test” keys
or “hot” keys, which perform certain pre-set secutity functions when touched. Data
security software or code may also encrypt, compress, hide, or “booby-trap” protected
data'to make it'inaccessible or unusable, as well as reverse the process to restore it.

k. “File Transfer Protocol” (“FTP”), as used herein, is a standard network
protocol used to transfer computer files from one host to another over a computer
network, such as the Internet. FTP is built on client-server architecture and uses separate
control and data connections between the client and. the server.

1. “GIF”, as used herein, A GIF is a computer file that is used on the Internet
for sending images, especially moving images. GIF is an abbreviation for 'Graphic

Interchange Format’.

Case 1:19-mj-00022-DCK Document 2-1 Filéd 03/08/19 Page 7 of 27° '

 
m. “Internet Protocol address” or “IP address,” as used herein, refers to a
unique number used by a computer or other digital device to access the Internet. IP
addresses can be “dynamic,” meaning that the ISP assigns a different unique number to a
computer every time it accesses the Internet. IP addresses might also be “static,” if an
ISP assigns a user’s computer a particular IP address that is used each time the computer
accesses the Internet.
n. “Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the
Internet. ISPs provide a range of functions for their customers including access to the

Internet, web hosting, e-mail, remote storage, and co-location of computers and other

communications equipment.

0. “ICAC Data System” is-a web based system whereby Cyber Tips issued _

by the National Center for Missing and Exploited Children are distributed to ICAC

Investigators.

p. “Minor,” as defined in 18 U.S.C. § 2056(1), refers to any person under the
age of eighteen years. |

q. “Mobile applications,” as used herein, are small, specialized programs
downloaded onto mobile devices that enable users to perform a variety of functions,
| including engaging in online chat, reading a book, or playing a game.

r “Records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in

- handmade, photographic, mechanical, electrical, electronic, or magnetic form.

7

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 8 of 27

 
S. “Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2),
is the provision to the public of computer storage or processing services by means of an
~ electronic communications system.

t. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means
actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;

-(c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the
genitals or pubic area of any person.

u. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means
which is capable of conversion into a visual image, and data which is capable of
conversion into a visual image that has been transmitted by any means, whether or not
stored in a permanent format.

| Vv. “TLOxp” This TransUnion solution aggregates data from over 10,000
sources to create the most robust public and proprietary records database, delivering
instant access to fresh and pertinent multi-jurisdictional information about people,
businesses and assets.

w. “Tumbh? Tumblr is a microblogging and social networking website
founded by David Karp in 2007 and owned by Verizon Media. The service allows users
to post multimedia and other content to a short-form blog. Users can follow other users’
blogs. Bloggers can also make their blogs private. For bloggers many of the website's

features are accessed from a "dashboard"

8

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 9 of 27

 
x. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as Hyper-Text

Mark-up Language (HTML) and is transmitted from web servers to various web clients

via Hyper-Text Transport Protocol (HTTP).

DETAILS OF THE INVESTIGATION

 

6. On or about December 31, 2018, I received a Cyber Tipline Report 43674691 via
the ICAC Data System. The Cyber Tipline Report detailed that during the month of November
2018, an individual who had created a user account of “justsodamnsexy420” on the social
networking site Tumblr.com had engaged in the dissemination of child exploitation material
through an online blog. The Cyber Tipline Report 43674691 included 14 images that Tumbir.com
had felt were child exploitative in nature. I reviewed the images and know that:

| (a) The file named “180540835306 0 npf_video.mp4” is a video which depicts

an adult male engaged in vaginal intercourse with a prepubescent female.

(b) The file named “178747724486 _1 inline image.jpg” is a digital image
depicting two prepubescent females engaged in oral copulation.

(c). The file named “178747724486 3 inline image.jpg” is a digital | image
depicting two prepubescent females engaged in oral copulation.

(d) The file named “178747724486_4 inline_image.jpg” is a digital image
depicting two prepubescent females engaged in oral copulation.

‘(e) The file named “178747724486 _5 inline image.jpg” is a digital image
depicting two prepubescent females engaged in oral copulation.

9

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 10 of 27

 
(f) The file named 178747724486. 6 inline image.jpe” is a digital image
depicting two prepubescent females engaged in oral copulation.

(g) The file named “178747724486 8 inline image.jpg” is a digital image
depicting two prepubescent females engaged in oral copulation.

(h) The file named “178747 724486 _9 inline_image.jpg” is a digital image
depicting two prepubescent females engaged in oral copulation.

7. Further information provided by the Cyber Tipline Report 43674691 showed that
Tumblr.com terminated the blog 0 that it can no longer be accessed. The above files are a
representative sample of the blog's contents. A blog archive could be provided to law enforcement
upon receipt of a valid search warrant.

8. - Included in the Cyber Tipline Report 43674691 was information indicating that
an individual using Gmail.com email account “phonea404@gmail.com” had created a user ID
of “justsodamnsexy420”. The IP address that was used to transmut the suspected child
pornography material was identified as: 2001 '5b0:46d7:d5e8:1576:5cf8:56a] :22ae.

9, Included in the Cyber Tipline Report 43674691 was legal process sent by the
North Carolina State Bureau of Investigation to determine the ISP that owned the identified IP
address. The return on the legal process indicated that the ISP that owned IP address
- 2001:5b0:46d7:d5e8:1576:5cf8:56a1:22ae was HughesNet.com. Additionally, the return from
HughesNet.com indicated that IP address 2001:5b0:46d7:d5e8:1576:5cf8:56al:22ae was in use

on November 21, 2018, at approximately 7:29AM and assigned to an account belonging to

10

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 11 of 27

 
Melinda Beaber! at 2499 Ebenezer Road, Murphy, North Carolina 28906. The account had been
opened on October 11 , 2017, and a cellular telephone number of (828) 36 1-0124 was associated
with that HughesNet.com account The account was established with the use of a VISA credit ;
card issued to MARTHA HONEA.

10. A check of the North Carolina Department of Criminal Information records .
revealed that a MELINDA DEANNE BEAVER, Driver’s License Number 29235055, (DOB:
June 23, 1970) resides at 2499 Ebenezer Road, Murphy, North Carolina 29906.

. 11. Acheck of records maintained in the Records Management System by the
Cherokee County Sheriffs Office indicated that MELINDA DEANNE BEAVER had once
resided at 15174 Joe Brown Highway, Murphy, North Carolina. Further, the records revealed
that one of her previous surnames was HONEA. |

12. A check of the North Carolina Department of Criminal Information records -
revealed that a BRYCE ALAN HONEA, Driver’s License Number 34106592, (DOB: December
29, 1986) resided at 15174 Joe Brown Highway, Murphy, North Carolina. | |

13. Cyber Tipline Reports 1629342, 17214015, 19552122, 20557406 received by my |
through the ICAC Data System all contained IP addresses that had been utilized to upload child
exploitation and pornographic images. All of the IP addresses contained those Cyber Tipline

Reports were issued to a MARTHA HONEA residing at’ 15174 Joe Brown Highway, Murphy,

 

1 Melinda “Beaber” was the name included in the return provided by HughesNet.com, further
investigation by the Affiant revealed that the account holder’s name is believed to be Melinda
Beaver and your Affiant believes “Beaber” was a typographical error.

11

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 12 of 27
_ North Carolina. However, Cyber Tipline Report 19552122 provided an additional physical
| address of 2499 Ebenezer Road, Murphy, North Carolina. |
14. Acheck of the North Carolina Motor Vehicle records maintained by the
Department of Criminal Information revealed that a 2012 Subaru Outback 2 with North Carolina

Registration Plate PKR9280 was registered to MELINDA DEANNA BEAVER who resides at

2499 Ebenezer Road, Murphy, North Carolina 29906.

15. | Acheck of the North Carolina Motor Vehicle Records maintained by the
Department of Criminal Information also revealed a 1999 Ford. Contour SE registered to -
BRYCE ALAN HONEA at 15174 Joe Brown Highway, Murphy, North Carolina 28906.

16. On or about January 24, 2019, Detective Sean Myers, Cherokee County Sheriff's
Office, surveilled the residence at 2499 Ebenezer Road, Murphy, North Carolina. While
surveilling, Detective Myers was able to identify a red Subaru Outback 2 which displayed a
North Carolina Registration Plate of PKR9280 parked at the residence located at 2499 Ebenezer
Road, Murphy, North Carolina. Further, Detective Myers was able to view a red vehicle similar
in build to a Ford Contour.

17. Acheck of open source information from the Internet regarding MELINDA
DEANNA BEAVER revealed a F acebook account with Facebook username “MINDY BEAVER
(mindy honea beaver)”. Several images on the Facebook profile of MINDY BEAVER also
match the driver’s license photo received from the North Carolina Driver Services. On the

Facebook page MINDY BEAVER has a photo collage in which the upper left photo is of

BRYCE HONEA.
12

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 13 of 27

 
18. . A check of open source information from the Internet regarding BRYCE HONEA
revealed a Facebook account with Facebook username “BRYCE HONEA”. Images on the
profile were recognized as that of BRYCE HONEA and MINDY BEAVER.

19. Through personal experience, research of records maintained by the Cherokee
County Sheriffs Office, and information from fellow law enforcement officers who have had

‘interactioris with MARTHA HONEA, MELINDA BEAVER (aka MELINDA HONEA), and
BRYCE HONEA, I believe that al three individuals are relatives and have resided at 15174 Joe
Brown Highway Murphy, North Carolina 28906 for a period of time prior to residing at the 2499
Ebenezer Road, Murphy, North Carolina. Additionally, information gathered from TLOxp
during this investigation shows a “relative” relationship between all three individuals.

20. On F ebruary 7, 2019 a federal search warrant was conducted at 2499 Ebenezer .
Road, Murphy North Carolina. During the search of the residence at 2499 Ebenezer Road,
Murphy, North Carolina, two cellular telephones, and a desktop computer were seized to be
analyzed. Bryce HONEA was interviewed by me and among other things, he admitted that he
had established the Tumblr account associated with “bhonea404@gmail.com” and had used the
account in November 2018 while at 2499 Ebenezer Road, Murphy, North Carolina to distribute
and receive child exploitation images in an effort to obtain additional child exploitation images.

21.  Onor about February 22, 2019, I received a Cyber Tipline Report 4451 1416 via
the ICAC Data System. The Cyber Tipline Report detailed that during the month of December
2018, an individual who had created a user account of “stickymakerdonkeyartisan” on the

social networking site Tumblr had engaged in the dissemination of child exploitation material

13

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 14 of 27

 
' through the online blog. The Cyber Tipline Report 44511416 included 25 images that Tumblr
had felt were child exploitative in nature. I reviewed the images and know the following: |

a. The file named “181015349934 0 inline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

b. The file named “181128553314 0 inline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

c. The file named “181128553314_1 image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

d. The file named. “181128553314_2_in_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

e. The file name “181128553314 3 inline image. jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

f. The file named “181 129892514 0 inline image.jpg” is a digital image that depicts two
prepubescent females which are nude. The prepubescent female on the left side of the -
image is sitting on a bar stool with her legs spread in a position where her vagina is lewdly
and lasciviously displayed.

g. The image named 1811327034291 inline image.jpe” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

hb. The image named “181132703429 4 inline _image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

| i. The image named “181132703429_6_inline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top, skirt and pink panties. The

14

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 15 of 27

 
prepubescent child is bent over forward and is exposing her genitalia in a lewd and
lascivious manner,

The image named “181132703429_7_inline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

. The image named “181132703429_9_inline_image.jpe” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

The image named “18113854394 0-imline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose. The .
prepubescent female appears to be rubbing her nipple and her legs are spread in a manner
that exposes the genitalia,

. The image “181132854394_1 _inline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

. The image “181133059439 0 inline image.jpg” is a digital image that depicts two
prepubescent females clothed in two piece outfits. The females appear-to be engaged in
conversation. The caption of the image is “P E D OPHILES Can you really blame
them?” |

. The image “181138514744 0 _inline_image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

. The image “181142939194 0 inline image.png” is a digital image of a nude
prepubescent female kneeling on what appears to be a bed, looking over her shoulder. The
prepubescent female is positioned in such a manner that her anus and vagina are lewdly

and lasciviously displayed.

15

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 16 of 27

 
. The image “181144564839 0 inline _image.jpg” is a digital image that depicts a
prepubescent female wearing a top and shorts. She is positioned in a matter where the focal
point of the image is on the vaginal and anal area of the prepubescent female’s body.

The image “{81144564839_1_inline_image.jpg” is a digital image that depicts a

“prepubescent female dressed in only a pullover top and panties in a provocative pose.

The image “181144564839 2 inline image.jpg” is a digital image that depicts a
prepubescent female dressed in only a pullover top and panties in a provocative pose.

The image “181144566564 0 inline _image.jpg” depicts a prepubescent female with a
shirt with the writing “THE FUTURE IS PEDO”. -

. The image “181161370504 0 inline_image.jpg” is a digital image that depicts a

prepubescent female dressed in only a pullover top and panties in a provocative pose.

. The image “181167753904 0 inline_image.jpg” depicts two prepubescent females sitting

on a couch. |

. The image “1811801647 49 0 inline image.gif” is a GIF image depicting a ptepubescent

female lying flat on her back with a female’s hands holding the prepubescent female’s

vagina open and then the adult female performs cunnilingus on the prepubescent female.

22. Further information provided by the Cyber Tipline Report 44511416 showed that

Tumblr.com terminated the blog so that it can no longer be accessed. The above files are a

representative sample of the blog's contents. A blog archive could be provided to law enforcement

upon receipt of a valid search warrant.

23. Included in the Cyber Tipline Report 44511416 was an identified IP address of

104.169.190.110. Also included was legal process sent by the North Carolina State Bureau of

16

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 17 of 27

 
Investigation to determine the ISP that owned the identified IP address, ‘The return on the legal
process indicated that the ISP that owned the above IP address was Frontier Communications and .
that Earl and Jill Rouss at 531 Pet Lane Road, Murphy, North Carolina were the account holders
for the IP address 104.169.190.110 at the time the Tumblr.com account blog for
“stickymakerdonkeyartisan” was created.

24, During the interview on February 7, 2019, Bryce HONEA informed me that Jill
Rouss is his landlord and that she lives in the residence adjacent to his at 531 Pet Lane Road,
Murphy, North Carolina. Bryce HONEA also stated that she allows him to use the wifi that is
connected to her Frontier Communications account.

ADDITIONAL INFORMATION ABOUT TUMBLR

25. Upon creating a Tumblr account, a Tumblr user must create a unique Tumblr
screen/user name and an account password. This information is collected and maintained by
Tumblr. Tumblr asks users to provide basic identity and contact information upon registration and
also allows users to provide additional identity information for their account. This information
may include the user’s name, email addresses, and phone numbers, as well as potentially other
personal information provided directly the user to Tumblr. Once an account is created, users may
also adjust various privacy and account settings for the account.

26. Tumblr also allows users to “follow” another user’s blog, which means that they
receive updates about posts made by the other user. Users may also “unfollow” users, that is, stop
following them or block them, which prevents the blocked user from following that user. Tumblr
users may “like” a post, “reblog” a post, reply to a post, or “follow” a blog. Records of such

actions may be kept by Tumblr.
17

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 18 of 27

 
27. | For each user, Tumblr also collects and retains information, called “log file”
information, when a user requests access to Tumblr, whether through a web page or through an
application (“app”). Among the log file information that Tumblr’s servers automatically record is
any IP address associated with the request. Tumblr also collects and records information about a
user’s web browser when the user interacts with its services, such as browser type and version,
device type, operating system and version, language preference, the website or service that referred
the user to the Tumblr service, the date and time of each request made to the service, screen display
information, and information from any cookies that have been placed on the browser. Tumblr may
also detect whether a user is using certain web browser extensions ‘and store that information
associated with an account.

28. Tumblr collects information about content posted to Tumblr blogs, including
information describing a camera, camera settings, or EXIF data. Records of such information may
be kept by Tumblr.

29, Tumblr also collects information on the particular devices used to access Tumblr.
In particular, Tumblr may record “device identifiers,” which include data files and other
information that may identify the particular electronic device that was used to access Tumblr.

30. | Tumblr also collects and maintains “cookies,” which are small text files containing
a string of numbers that are placed on a user’s computer or mobile device and that allow Tumblr
to collect information about how a user-uses Tumblr.

31. Tumblr sonietimes collects and stores information about where a user is located,
such as by converting an IP address into a rough geolocation, or may ask a user to provide

- information about the user’s location, for example to use geolocation information from a mobile

18

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 19 of 27

 
device to “geotag” a post. Those “geotags” mark the location of a photo and may include latitude
and longitude information, comments on photos, and other information.

32. Tumblr also may communicate with the user, | by email or otherwise. Such
communications may be preserved by Tumblr.

33. As explained herein, information stored in connection with a Tumblr account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or,
alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Tumblr user’s account activity, IP log, stored electronic communications, and other data retained
by Tumblr can indicate who has used or controlled the Tumblr account, This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant
at aresidence. For example, profile contact information, messaging logs, photos and videos (and
the data associated with the foregoing, such as EXIF data, geolocation, date and time) may be
evidence of who used or controlled the Tumblr account at a relevant time. Further, Tumblr account
activity can show how and when the account was accessed or used. For example, as described
herein, Tumblr logs the IP addresses from which users access their accounts along with the time
| and date. By determining the physical location associated with the logged IP addresses,
investigators can understand the chronological and geo graphic context of the account access, use, |
and events relating to the crimes under investigation. Last, Tumblr account activity may provide
relevant insight into the Tumblr account user’s state of mind as it relates to the offenses under
investigation. For example, information on the Tumblr account may indicate the user’s motive
and intent to commit a crime -(é.g., information indicating a plan to commit a crime) or

19

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 20 of 27.

 
consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).
LEGAL AUTHORITY

34, This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18-U.S.C. § 2711 and 18 U.S.C. § 2703(a), (b))(A) &
(c)(1)(A). Specifically, the Court is a “district court of the United States ... that — (i) has
jurisdiction over the offense being investigated.” 1 8 U.S.C. § 27113)(A)Q).

CONCLUSION /

35. . Based on the foregoing, I submit that there exists probable cause to believe that
the Tumblr accounts associated with the screen/user names: “justsodamnsexy420” and
“stickymakerdonkeyartisan” stored at premises owned, maintained, controlled, or operated by
| Tumblr, contain evidence of violations of 18 U.S.C. §§ 2252 and 2252A, and therefore
respectfully request that this Court issue a warrant for the search of the accounts described in
Attachment A, and authorizing the seizure and search of the items described in Attachment B.

36. Because the warrant will be served on Tumblr who will then compile the
requested records and information at a time convenient to it, there exists reasonable cause to

permit the execution of the requested warrant at any time in the day or night.

20

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 21 of 27

 
Respectfully submitted

Roger Jf. Williams
Task Force Officer
Homeland Security Investigations

Special Assistant United States Attorney Alexis I. Solheim has reviewed this Affidavit.

Sworn and subscribed before me this s day of March, 2019.

 

THE HONORABLE W. C TON METCALF
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF FORTH CAROLINA

21

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 22 of 27

 
ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the Tumblr accounts associated with
the screen/user names: “justsodamnsexy420” and “stickymakerdonkeyartisan” stored at

premises owned, maintained, controlled or operated by Tumbler, Inc., a company headquartered
at 770 Broadway, New York, NY 10003. ,

22

4

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 23 of 27
ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Tumblr, Inc. (“Tumblr”) within 14 days—

To the extent that the information described in Attachment A is within the possession,

custody, or control of Tumblr, including any messages, records, files, logs, or information that

have been deleted but are still available to Tumblr, or have been preserved pursuant to a request -

naade under 18

U.S.C. § 2703(f), Tumblr is required to disclose, within 14 days from the date of

issuance of this warrant, the following information to the government for each account listed in

Attachment A:

a.

Case

All identity and contact information, including full name, email address, physical .
address (including city, state, and zip code), date of birth, phone numbers, gender,

hometown, occupation, and other personal identifiers;

- All past and current usernames associated with the accounts;

The dates and times at which the accounts and profiles were created, and IP address

at the time of sign-up;

All activity logs including IP logs, including those associated with user posts, and

other documents showing the IP address, date, and time of each login to the
accounts, as well as any other log file information;

All information regarding the particular device or devices used to login to or access
the accounts, including all device identifier information or cookie information,
including all information about the particular device or devices used to access the

accounts and the date and time of those accesses;

23

1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 24 of 27
_ All data and information associated with the profile page, including photographs,

“bios,” and profile backgrounds and themes;

All communications or other messages sent or received by the accounts, including
“messaging logs” and the content of messages;
All user content created, uploaded, or shared by the accounts;
All photographs and images associated with the accounts;

All exchangeable image file format (EXIF) data, camera, and camera settings
information for all images associated with the accounts;

All location data associated with the accounts and any photos or videos associated

with the accounts, including geotags;
All data and information that has been deleted by the user;
m. A list of all of the people that the user followed, liked, or replied to on Tumblr, and

all people who followed, liked, or replied to the user, as well as any friends of the

user;

A list of all users that the accounts has “unfollowed” or blocked;

_ All privacy and accounts settings;

All records of searches performed by the accounts, including all past searches saved

by the accounts;

All information about connections between the accounts and third-party websites

and applications; and

24

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 25 of 27

 
r. All records pertaining to communications between Tumblr and any person
regarding the user or the user’s Tumblr accounts, including contacts with support
services, and all records of actions taken, including suspensions of the accounts.

II. Information to be seized by the government — |
All information described above in Section I that constitutes fruits, contraband, evidence,
or instrumentalities of violations of 18 U.S.C. §§ 2252 and 2252A involving the user or users of —
the accounts identified in Attachment A, including, for each user name identified on Attachment
A, information pertaining to the following matters:
(a) Images and videos depicting minors engaged in sexually explicit conduct; —
(b) Drawings, cartoons or paintings depicting a minors engaged: in sexually explicit
conduct and which are obscene; |
(c) Evidence indicating how and when the Tumblr accounts were accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crimes under investigation and to the Tumblr accounts owner
or user;
(d) Evidence indicating the Tumblr accounts owner’s or user’s state of mind as it
relates to the crimes under investigation;
(e) The identity of the person(s) who created or used the accounts, including records
that help reveal the whereabouts of such person(s); and
( The identity of the person(s) who communicated with the accounts’ users about
matters relating to child pornography, including records that help reveal their

whereabouts. y

25

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 26 of 27

 
CERTIFICATE OF AUTHENTICITY OF
DOMESTIC BUSINESS RECORDS PURSUANT TO
FEDERAL RULE OF EVIDENCE 902.1)

I, ___, attest, under penalties of perjury under the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained
in this declaration is true and correct. I am employed by Tumblr, Inc. (“Tumblr”), a company

headquartered at 770 Broadway, New York, New York 10003, and my official title is

. [ama custodian of records for Tumblr. I state that each of

 

the records attached hereto is the original record or a true duplicate of the original record in the

custody of Tumblr and that I am the custodian of the attached records consisting of _
(pages/CDs/kilobytes).-I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with knowledge _

of those matters;

b. such records were kept in the ordinary course of a regularly conducted business

activity of Tumblr; and
c. such records were made by Tumblr as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal Rules

of Evidence.

 

Date - . Signature »

 

26

Case 1:19-mj-00022-DCK Document 2-1 Filed 03/08/19 Page 27 of 27

 
